Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
October 10, 2011, by and among Rimage Corporation, a Minnesota corporation (the
“Company”) and the persons and entities on the signature page hereto or who sign
a joinder to this Agreement (each an “Investor” and collectively, the
“Investors”).

WHEREAS, the Investors will be issued shares of the Company’s common stock,
$0.01 par value (the “Common Stock”), pursuant to that certain Agreement and
Plan of Merger by and among the Company, Qumu, Inc., Quick Acquisition Corp.,
Shareholder Representative Services LLC, and the Major Holders identified
therein (the “Merger Agreement”).

WHEREAS, the Company desires to provide to the Investors certain registration
rights as provided herein.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and certain other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto covenant and agree as follows:

Section 1.
Definitions

1.1                “Articles” shall mean the Restated Articles of Incorporation
of the Company, as amended, as filed with the Secretary of State of Minnesota,
as they may be further amended or amended and restated from time to time.

1.2                “Effective Time” shall have the same meaning as that term in
the Merger Agreement.

1.3                “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

1.4                “Form S-3” shall mean such form under the Securities Act as
in effect on the date hereof or any registration form(s) under the Securities
Act subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

1.5                “Holder” shall mean any person owning or having the right to
acquire Registrable Securities under this Agreement or any assignee thereof in
accordance with Section 7.1 hereof.

1.6                “Lock-Up Agreement” shall mean that certain letter agreement
dated the date hereof entered into by each Investor in favor of the Company
relating to restrictions on transfer of the Common Stock issued pursuant to the
Merger Agreement.

- 1 -

 

 

 

1.7                The terms “register,” “registered” and “registration” refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.

1.8                “Registrable Securities” shall mean (a) the Common Stock
issued pursuant to the Merger Agreement; and (b) any Common Stock issued (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued) with respect to, or in exchange for or in replacement of the
shares identified in clause (a) in connection with stock split, stock dividend,
exchange, recapitalization, reclassification, merger, consolidation or other
similar event; excluding in all cases, however, any Common Stock (i) that may be
sold without registration pursuant to Rule 144; (ii) sold by Holder to the
public pursuant to a registration statement or pursuant to Rule 144 or any other
exemption from registration under the Securities Act; or (iii) sold by a Holder
in a transaction in which such Holder’s rights under this Agreement are not
assigned.

1.9                “Registration Expenses” shall mean all expenses incident to
the Company’s performance of or compliance with its obligations to effect any
registration pursuant to this Agreement, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company, blue sky fees and expenses, fees an
expenses incurred in connection with the listing or admission for trading of the
Registrable Securities on any securities exchange, and reasonable fees and
expenses not to exceed $25,000 of one special counsel for the selling Holder(s)
of Registrable Securities (as selected by the selling Holder(s) in their sole
discretion) but will not include Selling Expenses. In addition, “Registration
Expenses” include all internal expenses incurred by the Company in connection
with the consummation of the transactions contemplated by this Agreement.

1.10            “Rule 144” shall mean Rule 144 promulgated under the Securities
Act and any other similar rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration.

1.11            “SEC” shall mean the Securities and Exchange Commission.

1.12            “Securities Act” shall mean the Securities Act of 1933, as
amended and the rules and regulations of the SEC thereunder, all as the same
shall be in effect at the time.

1.13            “Selling Expenses” shall mean all underwriting discounts,
selling commissions and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder
(other than the fees and disbursements of counsel included in Registration
Expenses).

Section 2.
Demand Registration

2.1                Demand. If the Company shall receive, at any time after the
one (1) year anniversary of the Effective Time, a written request from the
Holders of at least 50% of the Registrable Securities held by all Holders (the
“Initiating Holders”), that the Company file a registration statement under the
Securities Act covering the registration of at least twenty-five percent (25%)
of the Registrable Securities then outstanding (or a lesser percent if the
anticipated aggregate offering price, net of underwriting discounts and
commissions, would exceed $5,000,000), then the Company shall within twenty (20)
days of the receipt thereof, give written notice of such request to all Holders.
Each Holder shall have the right, by giving written notice to the Company within
fifteen (15) days, to have included in such registration such of its Registrable
Securities as Holder may request in such Holder’s notice. Following the
expiration of such fifteen (15) day period, the Company shall, effect, as
expeditiously as reasonably possible, the registration under the Securities Act
of all Registrable Securities that the Holders request to be registered, subject
to the provisions of Section 2.2.

- 2 -

 

 

 

2.2                Exceptions. Notwithstanding the foregoing, the Company shall
not be obligated to effect, or to take any action to effect, any registration
pursuant to Section 2.1:

(a)                 After the Company has effected two (2) registrations
pursuant to Section 2.1 and such registrations have been declared or ordered
effective; or

(b)                 For a period of ninety (90) days following a notice by the
Company to the Initiating Holders stating the Company’s good faith intention to
effect a registration subject to Section 3 and ending on a date one hundred and
eighty (180) days after the effective date thereof; provided that, the Company
shall notify the Initiating Holders of such proposed registration within 30 days
of the receipt of the notice to the Company described in Section 2.1 and
actively employ its commercially reasonable efforts to cause such registration
statement to become effective.

2.3                Underwriting. If the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2.1 and the Company shall include such information in its written notice
to the Holders pursuant to Section 2.1. The underwriter will be selected by the
Company and shall be reasonably acceptable to the Initiating Holders holding a
majority of the Registrable Securities then held by all Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company (which underwriter or
underwriters shall be reasonably acceptable to the Initiating Holders holding a
majority of the Registrable Securities then held by all Initiating Holders).
Notwithstanding any other provision of this Section 2.3, if the underwriter
advises the Company that marketing factors require a limitation of the number of
securities to be underwritten (including Registrable Securities) then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares that may be
included in the underwriting shall be allocated to the Holders of such
Registrable Securities on a pro rata basis based on the number of Registrable
Securities held by all such Holders (including the Initiating Holders);
provided, that the number of shares of Registrable Securities to be included in
such underwriting shall not be reduced unless all other securities (other than
Registrable Securities held by Holders) are first entirely excluded from the
underwriting. Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.

- 3 -

 

 

 

2.4                Deferral Right. If the Company shall furnish to Holders
requesting a registration statement pursuant to Section 2.1 a certificate signed
by the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board of Directors of the Company it would be seriously
detrimental to the Company and its shareholders for such registration statement
to be effected at such time, the Company shall have the right to defer such
filing for a period of not more than one hundred twenty (120) days after receipt
of the request of the Initiating Holders; provided, however, that the Company
may not utilize this right more than once in any 12-month period.

2.5                Calculations. The Company shall have no obligation with
respect to any registration requested pursuant to Section 2.1 if the number of
shares or the anticipated aggregate offering price of the Registrable Securities
to be included in the registration does not equal or exceed the number of shares
or the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 2.1.

2.6                Inclusion of Other Securities. The Company may include in any
such registration other securities for sale for its own account or for the
account of any other person; provided that, if the underwriter for the offering
shall determine that the number of shares proposed to be offered in such
offering would be reasonably likely to adversely affect such offering, then the
Registrable Securities to be sold by the Holders shall be included in such
registration before any securities proposed to be sold for the account of the
Company or any other person.

Section 3.
Piggyback Registration

3.1                Company Registration. If the Company, at any time after the
one (1) year anniversary of the Effective Time, proposes to register under the
Securities Act (including for this purpose a registration effected by the
Company for the Holders or for shareholders other than the Holders) any of its
Common Stock or other securities in connection with the public offering of such
securities solely for cash (excluding a registration relating solely to employee
benefit plans, or a registration relating to a corporate reorganization or other
transaction on Form S-4, or a registration on any registration form that does
not permit secondary sales or a registration on any form which does not permit
the inclusion of shares of selling security holders), the Company shall, at such
time, promptly give each Holder written notice of such registration. Upon the
written request of each Holder given within fifteen (15) days after such notice
by the Company, the Company shall cause to be registered under the Securities
Act all of the Registrable Securities that each such Holder has requested to be
registered, subject to the provisions of Section 3.2.

3.2                Exceptions. Notwithstanding the foregoing, the Company shall
not be obligated to effect, or to take any action to effect, any registration
pursuant to Section 3.1:

(a)                 After the Company has effected two (2) registrations
pursuant to Section 2 and such registrations have been declared or ordered
effective; or

(b)                 After the Company has effected two (2) registrations
pursuant to Section 3.1 and such registrations have been declared or ordered
effective.

- 4 -

 

 

 

3.3                Underwriting. If the registration statement under which the
Company gives notice under Section 3.1 is for an underwritten offering, the
Company shall so advise the Holders of Registrable Securities. In such event,
the right of any such Holder to be included in a registration pursuant to
Section 3.1 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated: first, to the Company; second, to all Holders who are
entitled to participate and who have elected to participate in the offering
pursuant to the terms of this Agreement, on a pro rata basis based upon the
total number of Registrable Securities held by each such participating Holder;
and third, to any other shareholder of the Company on a pro rata basis. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration. For any
Holder which is a partnership or corporation, the partners, shareholders,
subsidiaries, parents and affiliates of such Holder, or the estates and
Immediate Family of any such partners and shareholders and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “Holder”,
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder”, as defined in this sentence.

3.4                Termination. The Company shall have the right to terminate or
withdraw any registration initiated by it under Section 3.1 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration. The Registration Expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
4.3 hereof.

Section 4.
Obligations of the Company

4.1                Company Obligations. Whenever required to effect the
registration of any Registrable Securities, the Company shall:

(a)                 As expeditiously as reasonably possible, prepare and file
with the SEC a registration statement with respect to such Registrable
Securities and use its commercially reasonable efforts to cause such
registration statement to become effective.

(b)                 Upon the request of the Holders of a majority of the
Registrable Securities registered thereunder, keep such registration statement
effective for a period of up to 120 days or until the distribution contemplated
in the Registration Statement has been completed if earlier; provided, however,
that such 120-day period shall be extended for a period of time equal to the
period the Holder refrains from selling any securities included in such
registration at the request of an underwriter of Common Stock (or other
securities) of the Company.

- 5 -

 

 

(c)                 Prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

(d)                 At least two (2) business days before filing a registration
statement, prospectus, or any amendments or supplements thereto, furnish to
counsel for each Holder participating in the registration for review and
approval, copies of all documents proposed to be filed. Approval by Holders’
counsel shall not be unreasonably withheld or delayed. Failure of counsel for a
Holder to respond by the end of the second business day shall be deemed to be an
approval.

(e)                 Furnish to the Holders such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

(f)                  Use its commercially reasonable efforts to register and
qualify the securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions as shall be reasonably
requested by the Holders; provided that, the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.

(g)                 In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering. Each Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.

(h)                 Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

(i)                   Immediately notify each Holder participating in the
distribution of any stop order threatened or issued by the SEC and take all
actions reasonably required to prevent the entry of a stop order, or if entered,
to have it rescinded or otherwise removed.

- 6 -

 

 

(j)                  Cause all such Registrable Securities registered pursuant
hereto to be listed on each securities exchange on which similar securities
issued by the Company are then listed.

(k)                 Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities not later than the effective date of such registration.

(l)                   Use its commercially reasonable efforts to furnish, at the
request of any Holder requesting registration of Registrable Securities, on the
date that such Registrable Securities are delivered to the underwriters for sale
in connection with a registration, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (i) an opinion, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and the Holders requesting registration of
Registrable Securities and (ii) a letter dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and the
Holders requesting registration of Registrable Securities.

4.2                Condition Precedent. It shall be a condition precedent to the
obligations of the Company to take any action with respect to the Registrable
Securities of any selling Holder that such Holder shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of such securities as shall be required to effect
the registration of such Holder’s Registrable Securities.

4.3                Expenses of Registration. Except as specifically provided
herein, all Registration Expenses incurred in connection with any registration,
qualification or compliance hereunder shall be borne by the Company. All Selling
Expenses incurred in connection with any registrations hereunder shall be borne
by the holders of the Registrable Securities so registered pro rata on the basis
of the number of Registrable Securities so registered. The Company shall not,
however, be required to pay for expenses of any registration proceeding begun
pursuant to Section 2.1, the request of which has been subsequently withdrawn by
the Initiating Holders or requesting Holder(s) unless (a) the withdrawal is
based upon material adverse information concerning the Company that the Company
had not publicly revealed at least forty-eight (48) hours prior to the request
or that the Company had not otherwise notified the Initiating Holders or
requesting Holders of at the time of such request or (b) the Holders of a
majority of Registrable Securities then held by all Holders agree to forfeit
their right to one requested registration pursuant to Section 2.1, in which
event such right shall be forfeited by all Holders.  If the Holders are required
to pay the Registration Expenses, such expenses shall be borne by the Holders of
securities (including Registrable Securities) requesting such registration in
proportion to the number of shares for which registration was requested. If the
Company is required to pay the Registration Expenses of a withdrawn offering
pursuant to clause (a) above, then the Holders shall not forfeit their rights
pursuant to Section 2.1.

- 7 -

 

 

Section 5.
Indemnification

5.1                By the Company. To the extent permitted by law, the Company
will indemnify and hold harmless each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”): (a)
any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (b) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(c) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, or any state securities law or rule; and the Company will pay to
each such Holder, underwriter or controlling person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 5.1 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable to any
Holder, underwriter or controlling person for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any such Holder, underwriter or controlling person.

5.2                By the Holders. To the extent permitted by law, each selling
Holder will severally and not jointly indemnify and hold harmless the Company,
each of its directors, each of its officers who has signed the registration
statement, each person, if any, who controls the Company within the meaning of
the Securities Act, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages or liabilities to which any of
the foregoing persons may become subject, under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation that occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will pay, as incurred, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this Section 5.2, in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 5.2 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; and provided further that in no event shall the
aggregate amounts payable by any Holder by way of indemnity or contribution
hereunder exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.

- 8 -

 

 

5.3                Process. Promptly after receipt by an indemnified party under
Section 5.1 or Section 5.2 of notice of the commencement of any action including
any governmental action, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under Section 5.1 or
Section 5.2, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party,
but the omission so to deliver written notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under Section 5.1 or Section 5.2.

5.4                Contribution. If the indemnification provided for in Section
5.1 or Section 5.2 is held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall to the extent permitted by
applicable law, contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

5.5                Conflict with Underwriting Agreement. Notwithstanding the
foregoing, to the extent that the provisions on indemnification and contribution
contained in the underwriting agreement entered into in connection with the
underwritten public offering are in conflict with the foregoing provisions, the
provisions in the underwriting agreement shall control.

5.6                Survival. The obligations of the Company and Holders under
this Section 5 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Agreement.

- 9 -

 

 

Section 6.
Other Requirements

6.1                Exchange Act Reports. With a view to making available to the
Holders the benefits of Rule 144 or registration pursuant to a registration on
Form S-3, the Company agrees to:

(a)                 make and keep public information available, as those terms
are understood and defined in Rule 144, at all times so long as the Company
remains subject to the periodic reporting requirements under Sections 13 or
15(d) of the Exchange Act;

(b)                 take such action, including the voluntary registration of
its Common Stock under Section 12 of the Exchange Act, as is necessary to enable
the Holders to utilize Form S-3 for the sale of their Registrable Securities;

(c)                 file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(d)                 furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon written request (i) a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
and the Exchange Act, (ii) a written statement by the Company as it its
eligibility to use Form S-3 for resales of the Registrable Securities, and (iii)
such other information as may be reasonably requested in availing any Holder of
any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to such form.

6.2                Form Type. Each registration shall be effected by a
registration statement on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith).

6.3                Information from Holder. If requested by the Company or the
representative of the underwriters of Common Stock (or other securities) of the
Company, each Holder shall provide, within ten (10) days of such request, such
information as may be required by the Company or such representative in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.

Section 7.
Miscellaneous

7.1                Assignment of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may be
assigned (but only with all related obligations) by a Holder to a transferee or
assignee of such Registrable Securities, provided that, (a) the Company is,
within a ten (10) days after such transfer, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned; (b) such assignment shall
be effective only if immediately following such transfer the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act; (c) there is transferred to such transferee no less than (i)
twenty thousand (20,000) shares of Registrable Securities, appropriately
adjusted to reflect any stock splits, stock dividends, subdivisions, reverse
splits and similar events, or (ii) ten percent (10%) of the shares of
Registrable Securities held by the Investor; (d) such transferee is an
affiliate, subsidiary or parent company, or member of the immediate family (that
is any relationship by blood, marriage or adoption, not more remote than first
cousin) of Holder, or a family trust for the benefit of a Holder, or the
partners or other owners of a Holder who agree to act through a single
representative; and (e) such transferee shall agree to be subject to all
restrictions set forth in this Agreement.

- 10 -

 

 

7.2                Termination of Registration Rights. No Holder shall be
entitled to exercise any right provided for in this Agreement after five (5)
years from the date hereof. In addition, a Holder’s registration rights under
Sections 2.1 and 3.1 of this Agreement shall expire if all Registrable
Securities held by such Holder (and its affiliates) may be sold under Rule 144
during any ninety (90) day period.

7.3                Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any shares of Registrable Securities). Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

7.4                Governing Law. This Agreement, and the rights of the parties
hereto, shall be governed by and construed in accordance with the laws of the
State of Minnesota, without regard to the law of conflicts of law.

7.5                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

7.6                Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(c) three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
verification of receipt. All communications shall be sent to the address of the
Investors on the books and records of the Company, at or at such other address
as such party may designate by ten days advance written notice to the other
parties hereto.

7.7                Amendment. The rights and obligations of the Company and each
Holder under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely) or amended if and only if such waiver or
amendment is consented to in writing by (a) the Company and (b) the Holders
holding a majority of the Registrable Securities then held by all Holders. Each
Holder shall be bound by any amendment or waiver effected in accordance with
this Section 7.7, whether or not such Holder has consented to such amendment or
waiver.

- 11 -

 

 

7.8                Severability. If any provision of this Agreement is held to
be invalid or unenforceable, the validity and enforceability of the remaining
provisions of this Agreement shall not be affected thereby.

7.9                Entire Agreement. This Agreement and the documents referred
to herein constitute the entire agreement among the parties with respect to the
subject matter of this Agreement, and no party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein.

7.10            Counterparts. Counterparts of this Agreement (or joinders or
applicable signature pages hereof) that are manually signed and delivered by
facsimile transmission or by portable data format (pdf) file via electronic mail
shall be deemed to constitute signed original counterparts hereof and shall bind
the parties signing and delivering in such manner.

7.11            Consent to Jurisdiction.

(a)                 EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MINNESOTA,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO
BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL
OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN
ANY MANNER TO RESOLVE ANY DISPUTE OR TO CHALLENGE OR SET ASIDE ANY DECISION,
AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.

(b)                 EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND
ALL OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH THIS AGREEMENT.

[SIGNATURES NEXT PAGE]

 

 

 

 

- 12 -

 

 

IN WITNESS WHEREOF, the Company and the undersigned Investors have executed this
Registration Rights Agreement as of the date first above written.

  Rimage Corporation             By:        Its:    

 

Investors:

[Each Person Receiving Common Stock of the Company Pursuant to the Merger
Agreement]

 

 

 

 

 

 

 



 